— Motion by appellant pro se to amend remittitur of July 7, 1969 so as to. state therein that constitutional questions were presented but not determined; namely, whether he was deprived of his rights under the Fourth, Fifth, Sixth and Fourteenth Amendments to the Constitution of' the United States. Motion granted to- the following extent: decision and order of this court dated July 7, 1969 amended by adding thereto the following: Upon the appeal herein, there were presented and passed upon- the following constitutional questions, namely, whether relator’s rights under the Fourth, Fifth, Sixth and Fourteenth Amendments were denied by the alleged incompetency of his assigned trial counsel, by the introduction of evidence obtained by an unlawful search and seizure,- by •the trial court’s failure to charge the various degrees of the crimes charged, by the admission into evidence of a knife without prqper identification, by the alleged inconsistency in his acquittal of one count of assault and his conviction of robbery in the first degree,' and by the failure to give him any Miranda warnings. The. court considered relator’s contentions on these questions and *563determined that none of his constitutional rights were violated. Christ, Acting P. J., Brennan, Rabin, Munder and Martuscello, JJ., concur.